DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
    The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 31, 2021 has been entered.

Response to Amendment
2. The amendment filed by Applicant on March 31, 2021 has been fully considered. The amendment to instant claims 13, 15, 19, 20 is acknowledged. Specifically, claim 13 has been amended to recite the content of interfacial agent being 50-70% and the mole percentage of vinylidene fluoride in the fluoroelastomer being 74-78%mol. These limitations were taken from instant specification ([0029], Table 1 of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.  Claims 13, 15, 17, 19, 20, 22, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oriani (US 2005/0043456) in view of  Coates et al (US 2003/0199639) only, or alternatively in further view of Maziers (EP 1,721,739).
It is noted that while the rejection is made over EP 1,721,739 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2009/0233099 is relied upon. All citations to paragraph numbers, etc., below refer to US 2009/0233099.

4.   As to instant claims 13, 15, 19, 20, Oriani discloses a composition comprising ([0011]-[0014]; Abstract):
i) polyethylene, specifically, linear low density polyethylene ([0030]); and
ii) a process aid package (Abstract) comprising:, 
    a) 25 to 2000 ppm, based on the weight of the composition, or 1-10%wt ([0026]) of a 

       vinylidene fluoride units ([0019]; [0020]), preferably,  vinylidene fluoride/HFP 
       copolymer ([0031], as to instant claims 21-24); vinylidene fluoride/HFP/TFE   
        copolymer, ([0019]) having Mooney  viscosity ML1+10 at 121°C of 30-60 and
    b) an interfacial agent, specifically polyethylene glycol (p. 4, claim 9),
wherein a weight ratio of interfacial agent to the fluoroelastomer is between 0.1-0.9, preferably 0.2 to 0.8 ([0021]), and the composition is extrudable ([0011], [0026]), i.e. moldable.
The exemplified amounts of the interfacial agents are 42%wt and 65%wt ([0031], [0032]).
The composition is used as a process aid to improve extrusion processability (Abstract, Title).

5.  The composition is used for manufacture of blown films, wire and cable jacketings ([0028], as to instant claim 17).
6.  Thus, the process aid package appears to be a blend of vinylidene fluoride-based polymer and polyethylene glycol, i.e. corresponding to a processing additive as claimed in instant invention.
7.   The ranges for the amounts of fluoroelastomer used in the composition of Oriani are overlapping with those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 
In light of the cited patent case law, it would therefore have been obvious that in this particular instance the overlapping of ranges of used fluoroelastomers and interfacial agents in the composition of Oriani and those claimed in the instant invention, establishes a prima facie case of obviousness as well.

8.   Oriani does not explicitly recite the fluoroelastomer having acid value of 0.67-1.4 KOH mg/g, as further required by instant claims 13, 15, 19 and 20.

9.  However, Coates et al discloses fluoropolymers pastes comprising TFE, vinylidene fluoride, and/or hexafluoropropene units ([0032]-[0034]), specifically vinylidene fluoride/HFP copolymer or vinylidene fluoride/TFE/HFP copolymer, known as fluoroelastomers ([0033], [0034]), surface treated, such as with polyethylene glycol, to provide acid value in the range of 0.6-1.4 mg KOH/g (Table 3, [0071], [0086]). Coates et al teaches that the fluoropolymers/fluoroelastomers comprising said acidity become hydrophilic ([0019], [0051]), having improved properties such as solvent resistance,  improved physical properties ([0053], [0054], [0062]), and are used to produce various articles and compositions and are used as additives, such as extrusion aids ([0092]).
The limitations of the “acidic group derived from a polymerization initiator” of claims 19 and 20 appear to be product by process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). Thus, in the present case, the fluoropolymers of Coates et al contain acidic groups to have acid value of 0.6-1.4 mg KOH/g, even though not specified as being obtained by using a polymerization initiator (as to instant claims 19, 20).

10.   Since both Oriani  and Coates et al  disclose combination of vinylidene fluoride-based resins with polyethylene glycol, used in extrusion applications, and thereby belong to the same field of endeavor, wherein Coates et al explicitly teaches that the vinylidene fluoride-based resins having low acid value of 0.6-1.4 mg KOH/g, are showing improved properties of being hydrophilic, dispersible, and enhancing strength of other polymers ([0062]), and are used as additives such as specifically as extrusion aids, as taught by Coates et al ([0092]), therefore, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use the vinylidene fluoride-based low acidity resin of Coates et al as the fluoropolymers in the extrudable composition of Oriani, or alternatively to prepare the vinylidene fluoride/HFP 
copolymer or vinylidene fluoride/HFP/TFE  copolymer of Oriani having low acid value of 0.6-1.4 mg KOH/g, as taught by Coates et al, so to further improve extrudability (i.e. use said copolymers as an extrusion aid) of the composition of Oriani, as well as to improve solvent resistance, thereby arriving at the present invention.
Obviousness can be established by combining or modifying the teachings of the
prior art to produce the claimed invention where there is some teaching, suggestion, or
motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed.
re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

11.  The ranges of the components in the composition of Oriani in view of Coates et al, are overlapping with the corresponding ranges of the composition claimed in the instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would therefore have been obvious that in this particular instance the overlapping of ranges of components in the composition of Oriani in view of Coates et al and those claimed in the instant invention, establishes a prima facie case of obviousness as well. Furthermore, since the extrusion processibility and specific properties of the extruded articles depend on the relative amounts of the fluoropolymer, the interfacial agent, and the linear low density polyethylene, therefore,  it would have been obvious to and within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.  Further, Oriani in view of Coates et al disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers, specifically exemplified vinylidene fluoride/hexafluoropropylene copolymer fluoroelastomer having 60%wt of vinylidene fluoride and 40%wt of HFP units ([0031] of Oriani). It is noted that 60%wt of VdF units corresponds to 77.8%mol of VdF units in the VdF-HFP copolymer, based on the molar mass of VdF unit of 64.03 g/mol and molar mass of HFP of 150.02g/mol) (as to instant claims 13, 15, 19, 20).

 13. In the alternative, though Oriani in view of Coates et al do not explicitly recite the vinylidene fluoride/HFP copolymer elastomer comprising 74-78%mol of vinylidene fluoride units,
Maziers discloses the use of fluoropolymers based on copolymers of vinylidene fluoride and hexafluoropropylene, comprising usually 30-40%wt of the hexafluropropylene, as the processing aid in polyethylene-based compositions (claims 10, 15, [0046]), wherein Maziers explicitly teaches that the copolymers of vinylidene fluoride (VdF) and Maziers discloses that the content of HFP in VdF/HFP fluoroelastomer is usually 30-40%wt ([0046]). The content of VdF in said VdF/HFP copolymers comprising only VdF and HFP units will intrinsically and necessarily be 60-70%wt (60%wt of VdF units corresponds to 77%mol of VdF units in the VdF-HFP copolymer). Said VdF/HFP copolymers are clearly specified as being used as processing aids ([0046] of Maziers).
Maziers further recites the use of said commercially available VdF/HFP copolymers elastomers ([0046]).

14.  Since the VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers comprising 60-70%wt (about 77%mol) of VdF units are specifically used as processing aid compositions to be added to polyethylene, as shown by Maziers, therefore, based on the combined teachings of Maziers and Oriani in view of Coates et al, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or at least obvious to try to use, at least partially, the VDF/HFP copolymers/fluoroelastomers comprising 60-70%wt of VdF units of Maziers as the VDF/HFP fluoroelastomers in the process aid package of Oriani in view of  Coates et al so to further improve processability of the LLDPE of Oriani in view of Coates et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior 

15.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation  the specific relative amounts of the components in the masterbatch and the composition of Oriani in view of  Coates et al only, or alternatively in further view of Maziers, especially the amount of added VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers, so to produce the masterbatch and the composition having the desired processability such as melt fracture, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 31, 2021, it is noted that:
1) Instant claims are silent with respect to any properties of the masterbatch composition; it is not clear what properties, e.g. disappearance ratio, time for pressure stabilization, melt fracture disappearance time, and at what levels are the goal of instant invention.
2) Referring to Tables 1 and 2 of instant specification, though comparative example 1, having acid value of 0.1 mg KOH/g, is showing time required for pressure stabilization of as much as 95 min, comparative example 3 having the same acid value of 0.1 mg KOH/g but comprising PEG is showing time required for pressure stabilization of 70 Oriani explicitly teaches the presence of PEG as interfacial agent, the compositions of Oriani  in view of  Coates et al only, or alternatively in further view of Maziers would be reasonably expected to have faster pressure stabilization and faster melt fracture disappearance as well.
3) Further, the examples 1-7 of Table 1 of instant specification show only fluoroelastomers with acid value of 1-1.4 mg KOH/g, wherein the claimed range of 0.67-1.4 mg KOH/g is broader than those values presented in Table 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) With respect to current amendment to instant claims 13, 15, 19 and 20 to recite the mole percentage of the vinylidene fluoride to 74-78%mol and the content of interfactial agent to 50-70%wt, it is noted that:
  a) the data presented in Table 3 of the Declaration under 37 CFR 1.132 filed on January 11, 2013 are based only of single VdF/HFP copolymer comprising 78%mol of VdF units and 200 pbw (i.e. 64.5%wt) of PEG;
   b) though “78 mole percent and 74 mole percent are only 4 mole percent different” as argued by Applicant, the difference in relative mole percentage of vinylidene fluoride and HFP units in the vinylidene fluoride/HFP copolymer changes the properties of said copolymer, and there is no substantial evidence that the combination of the VDF/HFP In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

17.  Claims 13, 15, 17, 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oriani (US 2005/0043456) in view of  Coates et al (US 2003/0199639) and Pailthorp et al (US 2,968,649).

18.   As to instant claims 13, 15, 19, 20, Oriani discloses a composition comprising ([0011]-[0014]; Abstract):
i) polyethylene, specifically, linear low density polyethylene ([0030]); and
ii) a process aid package (Abstract) comprising:
    a) 25 to 2000 ppm, based on the weight of the composition, or 1-10%wt ([0026]) of a 

       vinylidene fluoride units ([0019]; [0020]), preferably,  vinylidene fluoride/HFP 
       copolymer ([0031], as to instant claims 21-24); vinylidene fluoride/HFP/TFE   
        copolymer, ([0019]) having Mooney  viscosity ML1+10 at 121°C of 30-60 and
    b) an interfacial agent, specifically polyethylene glycol (p. 4, claim 9),
wherein a weight ratio of interfacial agent to the fluoroelastomer is between 0.1-0.9, preferably 0.2-0.8 ([0021]), and the composition is extrudable ([0011], [0026]), i.e. moldable.
The composition is used as a process aid to improve extrusion processability (Abstract, Title).
The exemplified amounts of the interfacial agents are 42%wt and 65%wt ([0031], [0032]).

19.  The composition is used for manufacture of blown films, wire and cable jacketings ([0028], as to instant claim 17).

20.  Thus, the process aid package appears to be a blend of vinylidene fluoride-based polymer and polyethylene glycol, i.e. corresponding to a processing additive as claimed in instant invention.
21.   The ranges for the amounts of the fluoroelastomer and interfacial agent used in the composition of Oriani are overlapping with those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima Oriani and those claimed in the instant invention, establishes a prima facie case of obviousness as well.

22.   Oriani does not explicitly recite the fluoroelastomer having acid value of 0.67-1.4 KOH mg/g, as further required by instant claims 13, 15, 19 and 20.

23.  However, Coates et al discloses fluoropolymers pastes comprising TFE, vinylidene fluoride, and/or hexafluoropropene units ([0032]-[0034]), specifically vinylidene fluoride/HFP copolymer or vinylidene fluoride/TFE/HFP copolymer, known as fluoroelastomers ([0033], [0034]), surface treated, such as with polyethylene glycol, to provide acid value in the range of 0.6-1.4 mg KOH/g (Table 3, [0071], [0086]). Coates et al teaches that the fluoropolymers/fluoroelastomers comprising said acidity become hydrophilic ([0019], [0051]), having improved properties such as solvent resistance,  improved physical properties ([0053], [0054], [0062]), and are used to produce various articles and compositions and are used as additives, such as extrusion aids ([0092]).
The limitations of the “acidic group derived from a polymerization initiator” of claims 19 and 20 appear to be product by process limitation. Case law holds that “even though In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). Thus, in the present case, the fluoropolymers of Coates et al contain acidic groups to have acid value of 0.6-1.4 mg KOH/g, even though not specified as being obtained by using a polymerization initiator (as to instant claims 19, 20).

24.   Since both Oriani  and Coates et al  disclose combination of vinylidene fluoride-based resins with polyethylene glycol, used in extrusion applications, and thereby belong to the same field of endeavor, wherein Coates et al explicitly teaches that the vinylidene fluoride-based resins having low acid value of 0.6-1.4 mg KOH/g, are showing improved properties of being hydrophilic, dispersible, and enhancing strength of other polymers ([0062]), and are used as additives such as specifically as extrusion aids, as taught by Coates et al ([0092]), therefore, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use the vinylidene fluoride-based low acidity resin of Coates et al as the fluoropolymers in the extrudable composition of Oriani, or alternatively to prepare the vinylidene fluoride/HFP 
copolymer or vinylidene fluoride/HFP/TFE  copolymer of Oriani having low acid value of 0.6-1.4 mg KOH/g, as taught by Coates et al, so to further improve extrudability (i.e. use said copolymers as an extrusion aid) of the composition of Oriani, as well as to improve solvent resistance, thereby arriving at the present invention.
Obviousness can be established by combining or modifying the teachings of the
prior art to produce the claimed invention where there is some teaching, suggestion, or
In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed.
Cir. 2006; MPEP 2143.01). Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

25.  The ranges of the components in the composition of Oriani in view of Coates et al, are overlapping with the corresponding ranges of the composition claimed in the instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would therefore have been obvious that in this particular instance the overlapping of ranges of components in the composition of Oriani in view of  Coates et al and those claimed in the instant invention, establishes a prima facie case of obviousness as well. Furthermore, since the extrusion processibility and specific properties of the extruded  depend on the amounts of the fluoropolymer and the interfacial agent, therefore,  it would have been obvious to and within the skills of a one of ordinary skilled in the art to make variations and optimize by routine experimentation  the relative amounts of used fluoropolymer, interfacial agent and the polyolefin to obtain the desired extrusion processability, such as rate, and desired properties of the produced article. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

26.  Oriani in view of Coates et al disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers, specifically exemplified vinylidene fluoride/hexafluoropropylene copolymer fluoroelastomer having 60%wt of vinylidene fluoride and 40%wt of HFP units ([0031] of Oriani). It is noted that 60%wt of VdF units corresponds to 77.8%mol of VdF units in the VdF-HFP copolymer, based on the molar mass of VdF unit of 64.03g/mol and molar mass of HFP of 150.02g/mol) (as to instant claims 13, 15, 19, 20).

27. Further, though  Oriani in view of Coates et al do not disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers comprising 74-78%mol of vinylidene fluoride units,
Pailthorp et al discloses VdF/HFP copolymers or VdF/HFP/TFE copolymers being elastomers and having improved physical and chemical properties, wherein Pailthorp et al explicitly recites the content of vinylidene fluoride units in said copolymers being 

28.  Since the  VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers comprising  70-40%wt (84-61%mol) of vinylidene fluoride units of Pailthorp et al are elastomers, as required by Oriani in view of Coates et al, and further having  improved resistance to high temperature and retaining elastomeric properties longer when subjected to high temperatures, and wherein the composition of Oriani in view of Coates et al  is used in extrusion which requires high temperatures (Abstract, Title, [0026] of Oriani), therefore, based on the combined teachings of Pailthorp et al and Oriani in view of Coates et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, the VDF copolymers/fluoroelastomers comprising 70-40%wt (84-61%mol) of vinylidene fluoride units of Pailthorp et al as the VDF/HFP or VDF/TFE/HFP fluoroelastomers in the masterbatch composition of Oriani in view of  Coates et al so
to further improve high temperature stability of the composition of Oriani in view of Coates et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior 

	
29.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the specific relative amounts of the components in the masterbatch and the composition of Oriani in view of  Coates et al and Pailthorp et al, especially the amount of added VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers so to produce the masterbatch and the composition having the desired processability such as melt fracture, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

30. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 31, 2021, it is noted that:
1) Instant claims are silent with respect to any properties of the masterbatch composition; it is not clear what properties, e.g. disappearance ratio, time for pressure stabilization, melt fracture disappearance time, and at what level are the goal of instant invention.
2) Referring to Tables 1 and 2 of instant specification, though comparative example 1, having acid value of 0.1 mg KOH/g, is showing time required for pressure stabilization of as much as 95 min, comparative example 3 having the same acid value of 0.1 mg KOH/g but comprising PEG is showing time required for pressure stabilization of 70 Oriani explicitly teaches the presence of PEG as interfacial agent, the compositions of Oriani  in view of  Coates et al and Pailthorp et al would be reasonably expected to have faster pressure stabilization and faster melt fracture disappearance as well.
3) Further, the examples 1-7 of Table 1 of instant specification show only fluoroelastomers with acid value of 1-1.4 mg KOH/g, wherein the claimed range of 0.67-1.4 mg KOH/g is broader than those values presented in Table 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) With respect to current amendment to instant claims 13, 15, 19 and 20 to recite the mole percentage of the vinylidene fluoride to 74-78%mol and the content of interfactial agent to 50-70%wt, it is noted that:
  a) the data presented in Table 3 of the Declaration under 37 CFR 1.132 filed on January 11, 2013 are based only of single VdF/HFP copolymer comprising 78%mol of VdF units and 200 pbw (i.e. 64.5%wt) of PEG.
   b) though “78 mole percent and 74 mole percent are only 4 mole percent different” as argued by Applicant, the difference in relative mole percentage of vinylidene fluoride and HFP units in the vinylidene fluoride/HFP copolymer changes the properties of said copolymer, and there is no substantial evidence that the combination of the VDF/HFP 50-70%wt of PEG would show the same properties as the combination VDF/HFP copolymer comprising 78%mol of VdF units with specific amount of 64.5%wt of PEG. Further, there is no substantial evidence that the combination of VDF/HFP copolymer comprising 78%mol of VdF units with as low as 50%wt of PEG would have the same melt fracture disappearance ratio as the combination of the VDF/HFP copolymer comprising 78%mol of VdF units with the 64.5%wt of PEG as presented in Table 3 of the Declaration. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

31.  Claims 13, 15, 17, 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oriani (US 2005/0043456) in view of  Coates et al (US 2003/0199639) and Miyamori et al (US 2009/0082510).

32.  As to instant claims 13, 15, 19, 20, Oriani discloses a composition comprising ([0011]-[0014]; Abstract):
i) polyethylene, specifically, linear low density polyethylene ([0030]); and
ii) a process aid package (Abstract) comprising:
    a) 25 to 2000 ppm, based on the weight of the composition, or 1-10%wt ([0026]) of a 

       vinylidene fluoride units ([0019]; [0020]), preferably,  vinylidene fluoride/HFP 
       copolymer ([0031], as to instant claims 21-24); vinylidene fluoride/HFP/TFE   
        copolymer, ([0019]) having Mooney  viscosity ML1+10 at 121°C of 30-60 and
    b) an interfacial agent, specifically polyethylene glycol (p. 4, claim 9),
wherein a weight ratio of interfacial agent to the fluoroelastomer is between 0.1-0.9, preferably 0.2-0.8  ([0021], and the composition is extrudable ([0011], [0026]), i.e. moldable.
The composition is used as a process aid to improve extrusion processability (Abstract, Title).
The exemplified amounts of the interfacial agents are 42%wt and 65%wt ([0031], [0032]).
The composition is used for manufacture of blown films, wire and cable jacketings ([0028], as to instant claim 17).

33.  Thus, the process aid package appears to be a blend of vinylidene fluoride-based polymer and polyethylene glycol, i.e. corresponding to a processing additive as claimed in instant invention.
34.   The ranges for the amounts of fluoroelastomer and interfacial agents used in the composition of Oriani are overlapping with those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 Oriani and those claimed in the instant invention, establishes a prima facie case of obviousness as well.

35.   Oriani do not explicitly recite the fluoroelastomer having acid value of 0.67-1.4 KOH mg/g, as further required by instant claims 13, 15, 19 and 20.

36.  However, Coates et al discloses fluoropolymers pastes comprising TFE, vinylidene fluoride, and/or hexafluoropropene units ([0032]-[0034]), specifically vinylidene fluoride/HFP copolymer or vinylidene fluoride/TFE/HFP copolymer, known as fluoroelastomers ([0033], [0034]), surface treated, such as with polyethylene glycol, to provide acid value in the range of 0.6-1.4 mg KOH/g (Table 3, [0071], [0086]). Coates et al teaches that the fluoropolymers/fluoroelastomers comprising said acidity become hydrophilic ([0019], [0051]), having improved properties such as solvent resistance,  improved physical properties ([0053], [0054], [0062]), and are used to produce various articles and compositions and are used as additives, such as extrusion aids ([0092]).
The limitations of the “acidic group derived from a polymerization initiator” of claims 19 and 20 appear to be product by process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). Thus, in the present case, the fluoropolymers of Coates et al contain acidic groups to have acid value of 0.6-1.4 mg KOH/g, even though not specified as being obtained by using a polymerization initiator (as to instant claims 19, 20).

37.   Since both Oriani  and Coates et al  disclose combination of vinylidene fluoride-based resins with polyethylene glycol, used in extrusion applications, and thereby belong to the same field of endeavor, wherein Coates et al explicitly teaches that the vinylidene fluoride-based resins having low acid value of 0.6-1.4 mg KOH/g, are showing improved properties of being hydrophilic, dispersible, and enhancing strength of other polymers ([0062]), and are used as additives such as specifically as extrusion aids, as taught by Coates et al ([0092]), therefore, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use the vinylidene fluoride-based low acidity resin of Coates et al as the fluoropolymers in the extrudable composition of Oriani, or alternatively to prepare the vinylidene fluoride/HFP 
copolymer or vinylidene fluoride/HFP/TFE  copolymer of Oriani having low acid value of 0.6-1.4 mg KOH/g, as taught by Coates et al, so to further improve extrudability (i.e. use said copolymers as an extrusion aid) of the composition of Oriani, as well as to improve solvent resistance, thereby arriving at the present invention.
Obviousness can be established by combining or modifying the teachings of the
prior art to produce the claimed invention where there is some teaching, suggestion, or
motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed.
re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

38.  The ranges of the components in the composition of Oriani in view of Coates et al, are overlapping with the corresponding ranges of the composition claimed in the instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would therefore have been obvious that in this particular instance the overlapping of ranges of components in the composition of Oriani in view of  Coates et al and those claimed in the instant invention, establishes a prima facie case of obviousness as well. Furthermore, since the extrusion processibility and specific properties of the extruded articles depend on the relative amounts of the fluoropolymer, the interfacial agent, and the linear low density polyethylene, therefore,  it would have been obvious to and within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

39. Oriani in view of Coates et al disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers, specifically exemplified vinylidene fluoride/hexafluoropropylene copolymer fluoroelastomer having 60%wt of vinylidene fluoride and 40%wt of HFP units ([0031] of Oriani). It is noted that 60%wt of VdF units corresponds to 77.8%mol of VdF units in the VdF-HFP copolymer, based on the molar mass of VdF unit of 64.03g/mol and molar mass of HFP of 150.02g/mol) (as to instant claims 13, 15, 19, 20).

40.  Further, though Oriani in view of Coates et al do not disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers comprising 74-78%mol of vinylidene fluoride units,
Miyamori et al discloses a polymer processing additive, which when added to a melt-processable resin such as polyolefin, improves moldability of the resin, wherein the polymer processing additive comprises a fluoroelastomer , specifically VDF/HFP or VDF/HFP/TFE copolymers (Abstract, [0026]), having 30-80%mass of the first monomer 

41.  Since the  VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers comprising  30-80%wt (specifically 78%mol) of vinylidene fluoride units of Miyamori et al are elastomers, as required by Oriani in view of Coates et al, and further are used as processing additive to improve processability of polyolefins, therefore, based on the combined teachings of Miyamori et al and Oriani in view of Coates et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, the VDF copolymers/fluoroelastomers comprising 80-30%wt (or 78%mol) of vinylidene fluoride units of Miyamori et al as the VDF/HFP or VDF/TFE/HFP fluoroelastomers in the masterbatch composition of Oriani in view of  Coates et al so to further improve moldability and melt fracture disappearance time of the composition of Oriani in view of Coates et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
Oriani in view of  Coates et al and Miyamori et al, especially the amount of added VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers so to produce the masterbatch and the composition having the desired processability such as melt fracture, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

43. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 31, 2021, it is noted that:
1) Instant claims are silent with respect to any properties of the masterbatch composition; it is not clear what properties, e.g. disappearance ratio, time for pressure stabilization, melt fracture disappearance time, and at what level are the goal of instant invention.
2) Referring to Tables 1 and 2 of instant specification, though comparative example 1, having acid value of 0.1 mg KOH/g, is showing time required for pressure stabilization of as much as 95 min, comparative example 3 having the same acid value of 0.1 mg KOH/g but comprising PEG is showing time required for pressure stabilization of 70 min. However, since the primary reference of Oriani explicitly teaches the presence of PEG as interfacial agent, the compositions of Oriani  in view of  Coates et al and Miyamori et al  would be reasonably expected to have faster pressure stabilization and faster melt fracture disappearance as well.
3) Further, the examples 1-7 of Table 1 of instant specification show only fluoroelastomers with acid value of 1-1.4 mg KOH/g, wherein the claimed range of 0.67-1.4 mg KOH/g is broader than those values presented in Table 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) With respect to current amendment to instant claims 13, 15, 19 and 20 to recite the mole percentage of the vinylidene fluoride to 74-78%mol and the content of interfactial agent to 50-70%wt, it is noted that:
  a) the data presented in Table 3 of the Declaration under 37 CFR 1.132 filed on January 11, 2013 are based only of single VdF/HFP copolymer comprising 78%mol of VdF units and 200 pbw (i.e. 64.5%wt) of PEG.
   b) though “78 mole percent and 74 mole percent are only 4 mole percent different” as argued by Applicant, the difference in relative mole percentage of vinylidene fluoride and HFP units in the vinylidene fluoride/HFP copolymer changes the properties of said copolymer, and there is no substantial evidence that the combination of the VDF/HFP copolymer comprising 74%mol of VdF units with the 50-70%wt of PEG would show the same properties as the combination VDF/HFP copolymer comprising 78%mol of VdF In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


44.     Claims 13, 15, 17, 19-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,308,800 in view of Oriani (US 2005/0043456), Coates et al (US 2003/0199639) and Pailthorp et al (US 2,968,649).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


45.  US patent 10,308,800 claims a processing aid for extrusion-molding a polyolefin resin, comprising a polymer containing a fluorine-containing elastomeric polymer segment and a fluorine- containing non-elastomeric polymer segment, and 1 to 99 mass% of a surfactant, wherein the surfactant is a poly(oxyalkylene), specifically polyethylene glycol.
The fluorine-containing elastomeric polymer segment is a segment derived from at least one fluorine-containing elastomeric polymer selected from the group consisting of: vinylidene fluoride/hexafluoropropylene copolymers and vinylidene fluoride/tetrafluoroethylene/hexafluoropropylene copolymers. 
The fluorine-containing non-elastomeric polymer segment is a segment derived from vinylidene fluoride/hexafluoropropylene copolymers.
 Further claimed a processing aid masterbatch, comprising the processing aid described above and a polyolefin resin, the polymer being contained in an amount more than 0.1 
Further claimed a molding composition comprising the processing aid discussed above and  4AMENDMENT UNDER 37 C.F.R. § 1.116 FILED UNDER THE AFCP 2.0 PROGRAMAttorney Docket No.: Q230671 Appln. No.: 15/503,102a polyolefin resin, the polymer being contained in an amount of 0.0001 to 10 mass% of the sum of masses of the processing aid and the polyolefin resin.  
Further claimed a molded article obtainable by molding the molding composition discussed above.

46. Though US patent 10,308,800 does not explicitly recite the fluoropolymer having acid value of 0.67-1.4 mg KOH/g and comprising 74-78%mol of vinylidene fluoride units, and the polyolefin being linear low density polyethylene,
1) Oriani discloses a composition comprising ([0011]-[0014]; Abstract):
   i) polyethylene, specifically, linear low density polyethylene ([0030]); and
   ii) a process aid package (Abstract) comprising:
    a) 25 to 2000 ppm, based on the weight of the composition, or 1-10%wt ([0026]) of a 
       fluoroelastomer comprising tetrafluoroethylene, hexafluoropropylene, and/or 
       vinylidene fluoride units ([0019]; [0020]), preferably,  vinylidene fluoride/HFP 
       copolymer ([0031], as to instant claims 21-24); vinylidene fluoride/HFP/TFE   
        copolymer, ([0019]) having Mooney  viscosity ML1+10 at 121°C of 30-60 and
    b) an interfacial agent, specifically polyethylene glycol (p. 4, claim 9),
wherein a weight ratio of interfacial agent to the fluoroelastomer is between 0.1-0.9, preferably 0.2-0.8 ([0021], and the composition is extrudable ([0011], [0026]), i.e. moldable. The composition is used as a process aid to improve extrusion processability Oriani disclose the use of vinylidene fluoride/HFP copolymer or vinylidene fluoride/HFP/TFE copolymer fluoroelastomers, specifically exemplified vinylidene fluoride/hexafluoropropylene copolymer fluoroelastomer having 60%wt of vinylidene fluoride and 40%wt of HFP units ([0031] of Oriani). It is noted that 60%wt of VdF units corresponds to 77.8%mol of VdF units in the VdF-HFP copolymer, based on the molar mass of VdF unit of 64.03g/mol and molar mass of HFP of 150.02g/mol) (as to instant claims 13, 15, 19, 20).

2)  Coates et al discloses fluoropolymers pastes comprising TFE, vinylidene fluoride, and/or hexafluoropropene units ([0032]-[0034]), specifically vinylidene fluoride/HFP copolymer or vinylidene fluoride/TFE/HFP copolymer, known as fluoroelastomers ([0033], [0034]), surface treated, such as with polyethylene glycol, to provide acid value in the range of 0.6-1.4 mg KOH/g (Table 3, [0071], [0086]). Coates et al teaches that the fluoropolymers/fluoroelastomers comprising said acidity become hydrophilic ([0019], [0051]), having improved properties such as solvent resistance,  improved physical properties ([0053], [0054], [0062]), and are used to produce various articles and compositions and are used as additives, such as extrusion aids ([0092]).
The limitations of the “acidic group derived from a polymerization initiator” of claims 19 and 20 appear to be product by process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”. See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). Thus, in the present case, the fluoropolymers of Coates et al contain acidic groups to have acid value of 0.6-1.4 mg KOH/g, even though not specified as being obtained by using a polymerization initiator (as to instant claims 19, 20).

3) Pailthorp et al discloses VdF/HFP copolymers or VdF/HFP/TFE copolymers being elastomers and having improved physical and chemical properties, wherein Pailthorp et al explicitly recites the content of vinylidene fluoride units in said copolymer being 70-30%wt, or 70-40%wt (84-61%mol) to ensure the copolymer is elastomeric (col. 1, lines 15-30, 40-50, 55-62), further wherein said copolymers have improved resistance to high temperature and retain elastomeric properties longer when subjected to high temperatures (col. 1, lines 15-30).

47.   Since all of US patent 10,308,800, Oriani  and Coates et al  disclose combination of vinylidene fluoride-based resins with polyethylene glycol, used in extrusion applications, and thereby belong to the same field of endeavor, wherein Oriani  discloses the use of LLDPE as the polyolefin, and the use of a vinylidene/HFP copolymer comprising 77.8%mol of vinylidene fluoride units; Coates et al explicitly teaches that the vinylidene fluoride-based resins having low acid value of 0.6-1.4 mg KOH/g are showing improved properties of being hydrophilic, dispersible, and enhancing strength of other polymers ([0062]), and are used as additives such as specifically as extrusion aids ([0092]), therefore, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use the vinylidene fluoride/HFP copolymers having VDF content of 77.8%mol and low acidity, as taught by Coates et al and Oriani, as the fluoropolymers in the composition of US patent 10,308,800, so to further improve extrudability (i.e. use said copolymers as an extrusion aid) of the composition of US patent 10,308,800, as well as to improve solvent resistance, and to use, or obvious to try to use the LLDPE as the polyolefin in the composition of US patent 10,308,800, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.
Obviousness can be established by combining or modifying the teachings of the
prior art to produce the claimed invention where there is some teaching, suggestion, or
motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed.
Cir. 2006; MPEP 2143.01). Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Further, since the  VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers comprising  70-40%wt (84-61%mol) of vinylidene fluoride units of Pailthorp et al are having  improved resistance to high temperature and retaining elastomeric properties longer when subjected to high temperatures, and wherein the composition of US patent 10,308,800 in view of Oriani  and Coates et al  is used in molding/extrusion which requires high temperatures, therefore, based on the combined teachings of Pailthorp et al and US patent 10,308,800 in view of Oriani  and Coates et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include at least partially, the VDF copolymers/fluoroelastomers comprising 70-40%wt (84-61%mol) of vinylidene fluoride units of Pailthorp et al as the VDF/HFP or VDF/TFE/HFP polymers in the composition of US patent 10,308,800 in view of Oriani  and Coates et al so
to further improve high temperature stability of the composition of US patent 10,308,800 in view of Oriani  and Coates et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
48.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the specific relative amounts of the components in the composition of US patent 10,308,800 in view of Oriani, Coates et al and Pailthorp et al, especially the amount of added VDF/HFP or VDF/TFE/HFP copolymers/fluoroelastomers so to produce the composition having the desired processability such as melt fracture, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
49. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in US patent 10,308,800 in view of Oriani, Coates et al and Pailthorp et al.

50.    Claims 13, 15, 17, 19-24 are directed to an invention not patentably distinct from claims 1-10 of U.S. Patent No. 10,308,800 in view of Oriani (US 2005/0043456), Coates et al (US 2003/0199639) and Pailthorp et al (US 2,968,649).
Specifically, see the discussion in paragraphs 44-49 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,308,800, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon 

Response to Arguments
51.  Applicant's arguments filed on March 31, 2021 have been fully considered but they are moot in light of discussion set forth in paragraphs 3-43 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764